SUMMARY ORDER
Chevrontexaco Corp. and Texaco Petroleum Co. (“Appellants”) appeal from the judgment of the United States District Court for the Southern District of New York (Sand, J.) granting summary judgment to the Republic of Ecuador and Petroecuador (“Appellees”) and finding that there could be no binding contract by estoppel or assumption between Appellants and Appellees. Republic of Ecuador v. ChevronTexaco Corp., 499 F.Supp.2d 452 (S.D.N.Y.2007). We assume the parties’ familiarity with the facts, procedural history, and scope of the issues presented on appeal.
We have considered all of Appellants’ claims and, for substantially the reasons stated by the District Court in its careful and well-reasoned decision, find them to be without merit. Accordingly, we AFFIRM the judgment of that Court.